Citation Nr: 1728806	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  04-05 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio 



THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from October 1986 to February 1987, from March 1988 to March 1989, from December 1990 to May 1991, and from January 1996 to October 1999.  She had service in Southwest Asia from January 1991 to May 1991.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO) which, in pertinent part, denied entitlement to a TDIU.  In April 2017, the Board remanded this issue.


FINDING OF FACT

The Veteran meets the schedular criteria for a TDIU and the Veteran's service-connected disabilities preclude her from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The Veteran is individually unemployable by reason of her service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  VA interprets the schedular requirements in 38 C.F.R. 4.16(a) to mean that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F.  Generally, VA does not presume a claim for a TDIU is a claim for increase in all service-connected disabilities.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F, Para h.  

The Veteran contends that her service-connected disabilities, particularly her posttraumatic stress disorder (PTSD) and right knee disability, render her unable to work.  

The Veteran meets the schedular criteria for a TDIU.  She is service-connected for PTSD (70 percent); right knee replacement (formerly 100 percent and now reduced to 60 percent), degenerative disc disease of the thoracolumbar spine (20 percent), and hemorrhoids (noncompensable).  The combined rating currently is 90 percent.

Thus, the issue is whether her service-connected disabilities precluded her from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  For the Veteran to prevail in a claim for a TDIU, the record must reflect circumstances, apart from nonservice-connected conditions, that place her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

There are several medical opinions which variously state that the Veteran cannot work due to headaches, a seizure disorder, a stroke, PTSD, the right knee disorder, and the low back disorder, either individually or in combination.  The Social Security Administration has determined that the Veteran is unable to work due to her low back disability.  The Board notes that even if nonservice-connected disabilities additionally cause unemployability or contribute to cause it, it must be determined if the service-connected disabilities, alone or in combination, cause unemployability without regard to nonservice-connected disabilities.

The Veteran's most recently submitted VA Form 21-8940 indicates that the date her disability affected her fulltime was January 2010; the date she last worked fulltime was August 2003l and the date she because too disabled to work was January 2010.  She reported that she worked in sales.  She indicated that the service-connected disabilities that prevented her from working were PTSD and seizures, although service connection has not been established for seizures.  In an earlier application she indicated that the disabilities that prevented her from working were PTSD and her knee.  The Veteran stated that she completed two years of college.

When examined by VA for her PTSD in February 2017, the examiner was requested to assess her industrial capacity.  The examiner stated that the Veteran's current mental condition severely restricts her ability to pursue work.  She has problems with memory/concentration, interpersonal skills, problem solving, impulse control, paranoia, and irritability.  The examiner stated that these symptoms, among others, would limit her capacity to comply with the productivity and performance demands of most work environments.  Further, more detailed considerations regarding the Veteran's capacity to pursue both sedentary and physical employment include her ability to understand and follow instructions is considered moderately to severely impaired, particularly under stressful conditions or when symptoms of anxiety or depression arise; her ability to retain instructions as well as sustain concentration to perform simple tasks is considered moderately to severely impaired; her ability to sustain concentration to task persistence and pace is considered moderately to severely impaired; her ability to respond appropriately to coworkers, supervisors, or the general public is considered moderately impaired; her ability to respond appropriately to changes in the work setting is considered moderately to severely impaired; her ability to accept supervision is considered moderately impaired; her ability to accept criticism is considered moderately impaired; her ability to demonstrate flexibility in a work setting is considered moderately to severely impaired; her ability to work in groups is considered moderately to severely impaired; and her ability to display impulse control in a work setting is considered mildly to moderately impaired.  In reviewing the examination report, the Board notes that the Veteran's PTSD results in: depressed mood; anxiety; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; impairment of short- and long-term memory, for example, retention of only highly learned material, while forgetting to complete tasks; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; gross impairment in thought processes or communication disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; obsessional rituals which interfere with routine activities; and spatial disorientation.  The examiner indicated that the Veteran had deficiencies in most areas.

The Veteran's low back and right knee disabilities impair her ability to perform any physically demanding employment.  Moreover, the Veteran's PTSD is productive of severe symptoms and overall impairs any type of employment.  In considering her disabilities cumulatively and without regard to nonservice-connected disabilities, the Board finds that the Veteran is unemployable based on the nature and severity of the service-connected PTSD, right knee, and low back disabilities.  The Veteran is to be afforded every reasonable doubt.  See 38 U.S.C.A. § 5107.  The Board has resolved all reasonable doubt in this case in the Veteran's favor.  Accordingly, a total disability rating based upon individual unemployability due to service-connected disabilities is warranted.



ORDER

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


